Citation Nr: 1716480	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-19 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than June 25, 2007 for grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction as secondary to service-connected type 2 diabetes mellitus and/or PTSD.

3.  Entitlement to special monthly compensation (SMC) based on loss of creative organ.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to June 1973.  His service included a tour in the Republic of Vietnam (RVN) from February 1970 to December 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon.  A May 2010 rating decision denied entitlement to service connection for erectile dysfunction and entitlement to SMC; and, an April 2011 rating decision granted service connection for PTSD with an initial 50-percent rating, effective June 25, 2007.  The Veteran perfected separate appeals of those determinations.

A March 2009 rating decision-in pertinent part, denied entitlement to service connection for hypertension as due to service-connected diabetes mellitus; stroke as due to herbicide agent exposure; tinnitus; and, bilateral hearing loss.  The Veteran appealed the decision, and a Statement of the Case (SOC) was issued in April 2011.  (04/12/2011 SOC)  The Veteran did not perfect the appeal by submitting a Substantive Appeal in response to the SOC.  See 38 C.F.R. §§ 19.32, 20.200, 20.302 (2016).  His attorney confirmed that fact in an October 2011 correspondence.  Hence, those issues are not before the Board and will not be addressed in the decision below.

A May 2010 rating decision-in pertinent part, denied increased initial ratings for type 2 diabetes mellitus and associated peripheral neuropathy of each lower extremity, and the Veteran appealed the decision via an August 2010 notice of disagreement.  In a February 2012 statement, the Veteran withdrew his appeal of those issues.  Hence, those issues are not before the Board and will not be addressed in the decision below.  See 38 C.F.R. § 20.204 (2016).

The Veteran indicated on his July 2012 VA Form 9 that he desired a Board hearing at the local RO (Travel Board).  In May 2013, however, he withdrew the request.  See 38 C.F.R. § 20.702(e) (2016).

The issues of entitlement to service connection for erectile dysfunction as secondary to service-connected type 2 diabetes mellitus and/or PTSD, and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA received the Veteran's initial claim for VA compensation for PTSD on June 30, 1997.  The claim was denied on September 22, 1997.

2.  VA received the Veteran's application to reopen the claim on June 25, 2007.  Additional service records were added to the file in July 2010.

3.  In an April 2011 rating decision, the Veteran was granted service connection for PTSD, effective June 25, 2007.  This decision was based in part upon the stressor information contained in the service records added to the file in July 2010.

4.  Entitlement to service connection for PTSD based on evidence that meets the criteria of 38 C.F.R. § 3.304(f) arose no earlier than June 25, 2007.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 25, 2007 for grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 
38 C.F.R. §§ 3.156(c), 3.400, 4.125.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), non-VA, including records related to his receipt of disability benefits from the Social Security Administration (SSA), and VA treatment records, including the Compensation and Pension examination reports, are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to obtain.  In sum, there is no evidence of any VA error in notifying or assisting him that affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Legal Requirements

Generally, the effective date of an award based on an original claim, or a claim reopened after final adjudication, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.156(c), except as otherwise provided, if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records, that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding paragraph (a) of the same section.  If reconsideration is warranted, finality of the prior rating decision is vitiated, and the claim will be addressed de novo.  This regulation does not apply to records that VA could not have obtained when it decided the claim because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  38 C.F.R. § 3.156(c)(2).  An award made based all or in part on records identified in § 3.156(c)(1) is effective on the date entitlement arose or the date which VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim. 38 C.F.R. § 3.156(c)(3).

New and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  This provision was meant to allow VA to reconsider decisions and retroactively evaluate disability in a fair manner on the basis that a claimant should not be harmed by an administrative deficiency of the government.

Discussion

As noted, VA received the Veteran's initial claim for compensation in June 1997.  The RO arranged an examination, but a report from the medical facility noted that the Veteran had withdrawn his claims due to his planned relocation.  (08/11/1997-VA Examination).  The rating board adjudicated the claim in a September 22, 1997 rating decision.  It noted that there was no evidence of a mental disorder in the STRs, and that the Veteran had failed to report for the examination.  There were no VA or non-VA records that noted a diagnosis of PTSD.  Hence, the claim was denied.  VA notified the Veteran of this determination via a letter dated September 30, 1997 that included the appeals rights form.  The Veteran did not appeal the decision, and no evidence was added to the record on any issue until the Veteran applied to reopen his claim in June 2007.  Thus, the September 1997 rating decision had become final.  38 C.F.R. § 3.156(b); 38 C.F.R. § 20.302.

In written submissions received by VA, both the Veteran and his wife assert that they never heard from VA as concerned the 1997 claim and the September 1997 rating decision.  (See 08/16/2007-VA 21-4138; 11/05/2009-Buddy/Lay)  These assertions do not advance the Veteran's case, as the September 1997 Notice letter was sent to the Veteran's address of record in both his VA and private treatment records for that time period.  It also matches the address as noted on the June 1997 formal claim, VA Form 21-526.  

The Board notes that a claim will remain pending where the claimant is not provided a copy of a decision or the decision omits notice of the claimant's appellate rights.  See Ingram v. Nicholson, 21 Vet. App. 232, 241 (2007).  However, a mere assertion of nonreceipt will not suffice to overcome "a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926).  The burden is on the appellant to produce clear evidence that VA did not follow its regular mailing practices or that its practices were not regular; absent the production of such evidence, delivery is proven.  See Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007) ("An 'assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process.'" (quoting Jones v. West, 12 Vet.App. 98, 102 (1998))).  Here, the Veteran has not pointed to any clear evidence rebutting the presumption of regularity and thus has failed to carry his burden with regard to this issue on appeal.  Further, the Veteran's attorney clearly abandoned or eschewed this line of argument for an earlier effective date in a May 2013 correspondence.  In any event, this is not the crucial focus of the appeal.

As noted, additional service records were added to the file in July 2010.  Hence, the Veteran was entitled to reconsideration of his claim de novo.  38 C.F.R. § 3.156(c)(1).  Although not material to the decision in this case, the Board notes for clarity that it will not apply § 3.156(c)(2) to this decision, as it did not exist at the time of the Veteran's original claim.  Compare 38 C.F.R. § 3.156(c) (2002), with 38 C.F.R. § 3.156(c)(2) (2016); see also Cline v. Shinseki, 26 Vet. App. 18, 26 (2012) (holding that the Board erred by retroactively applying the amended version of § 3.156(c)(2) to a claim pending prior to the amendment).  Here, unlike in Cline, the Veteran filed to reopen in June 2007, after the regulation change concerning § 3.156(c) in October 2006, so the Board will apply the later verision of § 3.156(c).

The September 1997 rating decision reflects that the Veteran's STRs and his returned PTSD Questionnaire were among the evidence considered.  The STRs contain the Summary of the Veteran's service.  It noted the specific dates of his service in RVN and the fact that three Campaigns were conducted during his RVN tour.  (08/08/1997-STR-Medical, p. 3, p. 5, Block 39).  As noted earlier, there was no medical evidence of record related to an acquired mental disorder, to include PTSD or a diagnosis of PTSD.  The medical evidence of record related to the Veteran's stroke, which he sustained in April 1997.  The Veteran's PTSD Questionnaire noted only that he worked in Supply, "drove a CAT," he served all over Vietnam, saw people killed, and that he had bad dreams and cold sweats.  He noted that he could not remember any specific events or names, and that he could not remember the unit he served in.

The service records added to the file in July 2010 included Official Unit History Reports for Company D, 26th Engineer Battalion, for the period September 1970 to July 1971.  Also added was a newspaper article that reported March 1970 enemy rocket attacks on U.S. bases located at Long Binh and Bien Hoa.  A notation on the bottom of the article noted that its source was "History of the Vietnam War on Microfilm."  (07/26/2010-Correspondence)  The April 2011 rating decision that granted service connection for PTSD considered the newspaper article as verification that the Veteran's unit engaged in combat, and that the Veteran was present at an installation that came under attack.  This information was included in the evidence that the examiner reviewed and considered in the July 2010 VA examination, where the Veteran was diagnosed with PTSD and the examiner opined that it was linked to his RVN service.  This would appear to entitle the Veteran to an effective date in June 1997, the date of his original claim, as the April 2011 rating decision was based at least in part on the service records added in July 2010.   The applicable law, however, requires that an effective date is the date entitlement arose, or the date VA received the previously denied claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  (Emphasis added)

The Board finds that the holding of the Federal Circuit Court of Appeals in Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014), is directly helpful in deciding this appeal.  In Young, the Federal Circuit noted the very specific requirements for proof of PTSD set forth in 38 C.F.R. § 3.304(f), and that entitlement does not arise until there is evidence of both a verified stressor and a valid diagnosis of PTSD linked to the stressor in the record.  Young, 766 F.3d at 1352.  Although the Veteran's 1997 PTSD Questionnaire noted some of his lay reported symptoms, there was no medical diagnosis of PTSD of record until 2010.  The Court in Young emphasized the fact that 3.304(f) requires a medical diagnosis of PTSD that links it with a verified in-service stressor.  Id.  Although that was the state of the evidence, the RO still assigned an effective date of the date VA received the Veteran's application to reopen, June 25, 2007.

The Veteran's attorney asserts that the missing diagnosis is provided via a retroactive private assessment by A.P., Clinical Psychologist, PhD.  Dr. AP opined that a November 1997 mental evaluation conducted for the SSA by B.P., PhD, was sufficient for a retroactive diagnosis of PTSD as of that date.  The sole stated purpose of Dr. BP's evaluation, however, was to assess the impact of the Veteran's stroke on his mental functioning.  Dr. BP noted in that report that the Veteran reported that he served in Vietnam for a year, he once had nightmares from which he awoke scared to death, they no longer bothered him at that time, but that he still had startle response to loud noises.  He denied having received any treatment for PTSD.  (11/04/2009-Medical Records-SSA, p. 7)  Dr. BP did not include PTSD in the Veteran's diagnosis, as major depressive disorder is the sole diagnosis noted in Axis I.  Id. at 15.

Dr. AP opined that, based on the Veteran's, and his wife's statement that described his symptoms, it is more likely than not that Dr. BP would have diagnosed PTSD had she in fact assessed the impact of the Veteran's in-service trauma.  (05/16/2013 Medical Treatment-Non-Government Facility, p. 3)  The Veteran's attorney relies on Chotta v. Peak, 22 Vet. App. 80 (2008) to assert that Dr. AP's opinion is a sufficient basis for assignment of an effective date of the Veteran's original claim in 1997.  (05/16/2013 Third Party Correspondence, p. 2)  The Board agrees with the Decision Review Officer's position as noted in the Supplemental Statement of the Case (SSOC) that Chotta is inapposite to the Veteran's case.  First, the issue in Chotta was the appropriate parameters of the duty to assist after the Secretary had revised a previously final decision.  Chotta, 22 Vet. App. at 83.  Second, the parties had in fact stipulated to an effective date in 1946 for grant of service connection, and the salient issue for resolution was the severity of the Veteran's PTSD between 1947 and 1997.  In the absence of medical records for the period in question, the Court noted that, under the duty to assist, a retroactive medical opinion "may be necessary and helpful."  Id.  (Emphasis in original.)  Assigning an effective date for grant of service connection was not in issue.  Although the Federal Circuit in Young noted in dicta that the Secretary did not suggest that the effective date of a PTSD claim is necessarily the date the diagnosis is made or submitted to the VA, and that the Secretary admitted that a medical opinion could diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms, Young, 766 F.3d at 1352, the Board finds that Dr. AP's opinion is based in part on conjecture as concerns the Veteran's symptoms of record in 1997.  Dr. BP simply did not address the issue of PTSD in 1997, let alone apply the requirements of the Diagnostic and Statistical Manual of Mental Disorders to assess the Veteran's and his wife's limited reports.  38 C.F.R. § 4.125.  Additionally, Dr. AP listed several of the Veteran's behaviors, such as avoidance of other and diminished interest in normal life activities, and stated that the "are also indictors of PTSD."  However, Dr. AP did not take the next step of finding that such behaviors/symptoms meet the criteria under the applicable version of the DSM to render a diagnosis of PTSD.  The Board is not competently able to make such a leap without competent, credible medical evidence of record to support such a finding.  

In light of the above, the Board finds that all the requirements of 38 C.F.R. § 3.304(f) was met no earlier than June 25, 2007.  38 C.F.R. § 3.156(c)(3).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an effective date earlier than June 25, 2007 for grant of service connection for PTSD is denied.

REMAND

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

The April 2010 examination report reflects that the examiner noted that the Veteran's PTSD had impacted his desire to have sex.  After reviewing the claims file and examining the Veteran, the examiner opined that it was not at least as likely as not that the Veteran's erectile dysfunction was related to his diabetes.  (04/28/2010-VA Examination, p. 12)  The examiner did not opine on whether the Veteran's erectile dysfunction is aggravated by either the Veteran's PTSD or diabetes.  The phrase "is not related" is not sufficiently clear for a decision on the Veteran's appeal.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  The SMC issue is intertwined with the service connection being remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Send the file to the examiner who conducted the April 2010 diabetes mellitus examination.  Ask the examiner to opine whether there is at least a 50-percent probability that either the Veteran's PTSD, diabetes mellitus, or both aggravates-that is, chronically worsens, the Veteran's erectile dysfunction.

If aggravation is found, the examiner should clarify whether there is medical evidence created prior to aggravation or at any time between the aggravation and the current level of disability that shows a baseline of the disability prior to aggravation.

The examiners must provide a full explanation and rationale for any opinion rendered.

If the examiner who conducted the April 2010 diabetes mellitus examination is no longer available, refer the claims file to an equally qualified examiner.  Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, arrange for an examination of the Veteran.

2.  After completion of all of the above, re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC.  Then, if all is in order, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


